Ryan, C.
Theré was a decree of foreclosure in favor of appellant in this case in the district court of Buffalo county, on April 30, 1892. Subsequently an order for the sale of the real property described in said decree was duly issued to the sheriff of the aforesaid county, by whom all of said land was duly advertised and at the proper time offered for sale in lots of 160 acres each. There was no bidder except for the northwest quarter of section 34, township 12, range 13, which was bidden on by appellant for more than two-thirds of the appraised value of this tract. On motion this sale was duly confirmed, and from such confirmation this appeal is prosecuted. The questions argued are as to the right of the judgment defendant to have all the land sold before resort to the above 160-acre tract, which he alleged was his homestead, and his right to have declared effective an alleged redemption before confirmation.
There is found in the transcript no answer to the original petition for a foreclosure; neither is there a bill of exceptions. The alleged homestead character of the property sold has not, therefore, been made to appear; neither is there presented any evidence of the payment into the district court of the amount necessary to redeem, as required by section 497a of the Code of Civil Procedure. The order of confirmation is therefore
Affirmed.